DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/328,385 application filed February 26, 2019.  Claims 1-10 are pending and have been fully considered.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the feature(s) canceled from the claim(s):
Piston seat;
Bearing;
Follower;
Follower face curve;
Cam profile curve;
The axis of the cam;
Cam profile; and
Cam face.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Specification
The abstract of the disclosure is objected to because appropriate detail of the invention is not provided.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete 
The following represents suggested edits to bring the claims into compliance with Section 112.
Claim 1:  A two stroke engine comprising: 
a) [[A]] a cylinder with at least one exhaust port near bottom dead center, 
b) a movable piston operating within the cylinder forming a combustion chamber and adapted to indirectly transmit the force from the combustion event towards a rotary shaft, 
c) a stationary piston operating within the movable piston forming a rear compression chamber other than that of the engine crankcase, 
d) at least one valve, mounted near bottom dead center to close the at least one exhaust port, and adapted to trap the intake charge from the rear compression chamber into the combustion chamber, 
wherein the at least one valve is pushed open by [[the]] an exhaust pressure leaving the combustion chamber, wherein the at least one valve is then pushed back, closing the at least one exhaust port, trapping the intake charge entering the combustion chamber from the rear compression chamber due to dropping pressure in the combustion chamber from exhaust escaping.
Claim 2:  [[A]] The two stroke engine according to claim 1, wherein intake charge enters the rear compression chamber through at least one intake port near a bottom of the stationary piston, then through at least one transfer port near [[the]] a crown of the a bottom skirt of the movable piston.
Claim 3:  [[A]] The two stroke engine according to claim 1, wherein intake charge enters the rear compression chamber through at least one intake port near a bottom of the stationary piston, then through at least one check valve on [[the]] a crown of the stationary piston.
Claim 4:  [[A]] The two stroke engine according to claim 1, wherein intake charge enters the rear compression chamber through at least one transfer port near a bottom of the skirt of the movable piston.
Claim 5:  [[A]] The two stroke engine according to claim 1, wherein intake charge enters the combustion chamber through at least one transfer port near [[the]] a crown of the movable piston while near bottom dead center, then by pushing on the other side of the at least one valve to close the at least one exhaust port.
Claim 6:  [[A]] The two stroke engine according to claim 1, wherein intake charge enters the combustion chamber through at least one transfer port on [[the]] a cylinder wall near [[the]] a crown of the movable piston while near bottom dead center, then by pushing on the other side of the at least one valve to close the at least one exhaust port.
Claim 7:  [[A]] The two stroke engine according to claim 1, wherein intake charge enters the combustion chamber through at least one transfer port on [[the]] a cylinder wall near [[the]] a crown of the movable piston while near bottom dead center, then by pushing on the other side of the at least one valve to close the at least one exhaust port, wherein the crankcase is used as the rear compression chamber.
Claim 8:  [[a]] The a two stroke engine according to claim 1 wherein the at least one valve is located near bottom dead center and is actuated by an air pressure difference between exhaust gas pressure and intake charge pressure, wherein the at least one valve has two sides and pivots about the center of the two sides, wherein one side of the valve is adapted to close the exhaust port while the other side of the valve opens the at least one transfer port so as to allow the compressed charge to push the exhaust ports closed then enter the combustion chamber.
Claim 9:  [[a]] The two stroke engine according to claim 1 wherein the at least one valve is actuated by a rocker assembly.
Claim 10:  [[a]] The two stroke engine according to claim 1 wherein the movable piston seats on a piston seat assembly, and this is adapted to support substantially a force normal to a rotatable bearing which forms a follower, transmitting the force from the movable piston to an adjacent cam face that ultimately turns [[the]] an engine shaft, wherein [[the]] a follower face curve matches that of [[the]] a cam profile curve when the follower is about bottom dead center which is the location on the cam profile which is further from [[the]] an axis of the cam.
Additionally, Claims 5-7 are indefinite as it is unclear what “the other side of the at least one valve” is referring to, since no first side has been set forth in the claims.
Furthermore, Claim 10 recites “and this is adapted to support…”.  It is unclear to which element “this” is referring, and therefore Claim 10 is indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).
Allowable Subject Matter
Claims 1-10 are allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant two stroke engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT MOUBRY/Primary Examiner, Art Unit 3747